Franklin App. Nos. 09AP-768, 09AP-769, 09AP-785, 09AP-786, 09AP-832, and 09AP-833, 2009-Ohio-6993. On emergency motion of state of Ohio and Ohio Attorney General for expedited briefing schedule. Motion granted. Appellants’ merit brief shall be filed within 20 days after the filing of this order; appellees’ merit brief shall be filed within 20 days of the filing of appellants’ merit brief; and appellants may file a reply brief within ten days thereafter.
O’Donnell and Cupp, JJ., dissent and would not expedite the briefing schedule.
Sua sponte, oral argument in this cause shall be expedited.